May 11, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In claim 5, line 2, “the tension” lacks antecedent basis.
In claim 6, line 2, “the tension” lacks antecedent basis.
The aforementioned problem renders the claim vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson (U.S. Patent No. 3,188,662).

    PNG
    media_image1.png
    355
    306
    media_image1.png
    Greyscale

	As for Claim 1, Watson teaches and office chair and a seat back support for an office chair, the seat back support including: 
a frame 12; 
at least two substantially parallel and substantially horizontal elastically deformable bands 30 suspended between side portions of the frame 12; and 
two substantially parallel and substantially vertical elastically deformable straps extending between a top portion and a bottom portion of the frame 12, the vertical straps contactingly intersecting the horizontal bands 30, wherein the vertical straps are spaced apart from one another and are configured to deform the horizontal bands 30 so that they provide a rear central flat portion and forward sloping side portions.
As for Claim 2, Watson teaches that the vertical straps overlay the horizontal bands.
As for Claim 3, Watson teaches that the horizontal bands are capable of being deformed to define a substantially vertical channel with a substantially trapezoidal cross section.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (U.S. Patent No. 3,188,662) in view of Dubinskt (U.S. Patent No. 4,057,291)
Watson teaches the structure substantially as claimed but does not teach that the tension of the vertical straps and the horizontal bands is adjustable.

    PNG
    media_image2.png
    328
    233
    media_image2.png
    Greyscale

However, Dubinsky teaches a similar chair where the tension of the vertical straps and the horizontal bands is adjustable.  It would have been obvious and well within the level of ordinary skill n the art to modify the vertical straps and the horizontal bands, as taught by Watson, to have the ability to adjust the tension of the vertical straps and the horizontal bands, as taught by Dubinsky since it would allow the seat supporting surface to be adjusted to accommodate the varying comfort levels of each individual.


Claims 4 and 7--9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636